Citation Nr: 0029230	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated as 20 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957, and from September 1961 to May 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.


REMAND


The Board believes that additional development of the 
evidence is necessary prior to its adjudication of the claim 
of entitlement to an increased rating for hypertension.  
Specifically, additional clinical data is needed in order to 
properly evaluate the veteran's service-connected 
hypertension disability.

Review of the record shows that the veteran's hypertension 
disability has been evaluated by the RO under, in pertinent 
part, Diagnostic Code 7101 of VA's Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. § 4.104 
(1999).  

The Board notes that the provisions of Diagnostic Code 7101 
were recently revised by VA, effective January 12, 1998.  See 
62 Fed. Reg. 65207-224 (December 11, 1997).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the applicable regulations are amended during the 
pendency of an appeal, the version of the regulations most 
favorable to the veteran should be applied to the claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
in this instance, as the veteran's current claim for an 
increased rating was not received by the RO until September 
1998, the Board will, in adjudicating this matter, utilize 
the regulations effective January 12, 1998.

Although no major changes were made to Diagnostic Code 7101, 
the new rating criteria requires that hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Also, the new rating criteria provide 
that for purposes of the section on hypertension, the term 
hypertension means that the diastolic blood pressure reading 
is predominately 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  See 38 C.F.R. § 
4.101, Diagnostic Code 7101, Note 1 (1999).

Although the June 1999 Statement of the Case set forth the 
new rating criteria for Diagnostic Code 7101, the veteran has 
not been afforded a VA examination which takes into account 
the aforementioned criteria for evaluating hypertension.  In 
this regard, the Board takes notice of the most recent VA 
examination shown to have been conducted pertaining to the 
veteran's hypertension disability, dated in October 1998.  
While review of the examination report shows that the 
applicable instructional provisions set out in Note 1 of 38 
C.F.R. § 4.104, Diagnostic Code 7101 were actually set out as 
part of the examination report, only one blood pressure 
reading is shown to have been taken in the course of the 
examination.  This reading is shown to be 196/112.  Also, 
review of the record does not reveal that subsequent blood 
pressure readings were not taken on at least three different 
days, as required by the above-referenced Note 1.  In 
addition, a diagnosis of hypertension "poor control" was 
provided.  The examiner also pointed out that the veteran 
needs to seek medical attention for his hypertension.  Thus, 
the veteran should be scheduled for a cardiovascular 
examination that considers these new criteria.

In view of these facts the Board finds that a contemporary 
and thorough examination, adhering to 38 C.F.R. § 4.104, Note 
(1) of Diagnostic Code 7101, would be of assistance in 
rendering a decision in this case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for his hypertension.  
He should be informed that he has a right 
to present any additional evidence or 
argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should schedule the veteran 
for a comprehensive cardiovascular 
examination to determine the nature and 
extent of his service-connected 
hypertension disability, and all clinical 
manifestations should be reported in 
detail.  The veteran's hypertension must 
be confirmed by readings taken two or 
more times on at least three different 
days.  Such tests as the examining 
physician deems necessary should be 
performed.  All opinions and supporting 
rationales must be in writing.  

The examiner must also comment on the 
extent to which the veteran's 
hypertension affects his occupational and 
social functioning, without consideration 
of any unrelated disorder.

Since it is important that each 
disability be viewed in relation to its 
history, the veteran's claims folder and 
a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.

3.  For the requested examination the 
veteran must be given adequate notice, to 
include advising him of the consequences 
of failure to report for the examination.  
See 38 C.F.R. § 3.655 (1999).  If he 
fails to report for the examination, this 
fact should be noted in the claims folder 
and a copy of the scheduling notice 
should be obtained by the RO and 
associated with the claims folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate corrective action should be 
taken.

5.  Thereafter, the RO should, following 
any additional development deemed 
necessary readjudicate the veteran's 
claim for entitlement to an increased 
rating for hypertension.  In this regard, 
if the RO finds that an increased rating 
is warranted, the veteran's claim for a 
total rating for compensation purposes 
based on individual unemployability 
should also be readjudicated.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his attorney should be issued a Supplemental Statement of the 
Case, which includes all applicable laws and regulations, and 
be given the reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




